DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 21-22, 28-29, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kakarala et. al. [2008/0252602] in view of Gu et. al. [2016/0345847].
Regarding claim 21, Kakarala teaches:
An input device comprising: one or more processors [fig. 1, frame containing circuit 108, 110];
and an image sensor configured to: generate tracking data that is used by the one or more processors for movement tracking of the input device with respect to an underlying surface where the movement tracking is characterized by a frame rate [fig. 1, image sensor 126 for use of tracking external images to detect movement];
Kakarala does not teach:
 and to operate in either of two modes of operation including: a first mode of operation where the movement tracking is performed at a first frame rate operating over a first range of frequencies; and a second mode of operation where the movement tracking is performed at a second frame rate operating over a second range of frequencies different than the first range of frequencies, wherein the second range of frequencies has a narrower bandwidth than the first range of frequencies.
Gu teaches:
and to operate in either of two modes of operation including: a first mode of operation where the movement tracking is performed at a first frame rate operating over a first [fig. 3c, note the three frame rate modes for movement detection, including a high range of 3 kHz and a low range of 1 kHz].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the input device taught by Kakarala with the frame rate taught by Gu because doing so enables the device to accurately track movement for movements at significantly different velocities.

Claim 38 is substantially similar to claim 21 and is rejected using the same citations.

Regarding claim 22, Gu further teaches:
wherein the first range of frequencies is between 1 kHz and 20 kHz, and wherein the second range of frequencies is between 100 Hz and 5 kHz [fig. 3c, note the three frame rate modes for movement detection, including a high range of 3 kHz and a low range of 1 kHz].

Claim 31 is substantially similar to claim 22 and is rejected using the same citations.

Regarding claim 28, Kakarala teaches:
An input device comprising: an imaging sensor configured to generate tracking data including one or more images of an underlying surface to the input device; one or more processors coupled to the imaging sensor [fig. 1, frame containing circuit 108, 110]
the one or more processors configured to track a movement of the input device relative to the underlying surface based on the tracking data, wherein the movement is characterized by a frame rate [fig. 1, image sensor 126 for use of tracking external images to detect movement];
a power storage component coupled to the housing, wherein the imaging sensor and the one or more processors are powered via the power storage component [fig. 1, note power supply];
Kakarala does not teach:
wherein the input device is configured to selectively operate in either of two modes of operation including: a first mode of operation wherein the tracked movement is performed at a first frame rate operating over a first range of frequencies; and a second mode of operation where the movement tracking is performed at a second frame rate operating over a second range of frequencies different than the first range of frequencies, wherein the second mode of operation is characterized in that less power is consumed by the input device from the power storage component as compared to the first mode of operation for the tracking of the movement of the input device.
Gu teaches:
wherein the input device is configured to selectively operate in either of two modes of operation including: a first mode of operation wherein the tracked movement is performed at a first frame rate operating over a first range of frequencies; and a second mode of operation where the movement tracking is performed at a second frame rate operating over a second range of frequencies different than the first range of frequencies, wherein the second mode of operation is characterized in that less power is consumed by the input device from the power storage component as compared to [fig. 3c, note the three frame rate modes for movement detection, including a high range of 3 kHz and a low range of 1 kHz].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the input device taught by Kakarala with the frame rate taught by Gu because doing so enables the device to accurately track movement for movements at significantly different velocities.

	Regarding claim 29, Gu further teaches:
wherein the first mode of operation and the second mode of operation are user selectable [fig. 3c, note the three frame rate modes for movement detection, including a high range of 3 kHz and a low range of 1 kHz].
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the input device taught by Kakarala with the frame rate taught by Gu because doing so enables the device to accurately track movement for movements at significantly different velocities.

Claims 24, 26-27, 33, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kakarala in view of Gu as applied to claim 21 above, and further in view of Ranta [2004/0113890].
Regarding claim 24, Kakarala in view of Gu does not teach:
wherein the one or more processors are configured to receive application data from a host computing device communicatively coupled to the input device, the application data defining a type of software application that the input device is interacting with, and wherein the one or more processors are configured to switch between first mode of operation and the second mode of operation based on the application data.
Ranta teaches:
wherein the one or more processors are configured to receive application data from a host computing device communicatively coupled to the input device, the application data defining a type of software application that the input device is interacting with, and wherein the one or more processors are configured to switch between first mode of operation and the second mode of operation based on the application data [fig. 6, note the various report rate protocols]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Kakarala in view of Gu with the reporting protocols taught by Ranta because doing so is a trade-off between better tracking resolution and additional computing power and time.

Claim 33 is substantially similar to claim 24 and is rejected using the same citations.

Regarding claim 26, Ranta further teaches:
wherein the input device communicates with a host computing device via a first communication protocol when in the first mode of operation, and wherein the input device communicates with the host computing device via a second communication protocol when in the second mode of operation [fig. 6, note the various report rate protocols]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Kakarala in view of Gu with the reporting protocols taught by Ranta because doing so is a trade-off between better tracking resolution and additional computing power and time.

Claim 40 is substantially similar to claim 26 and is rejected using the same citations.


wherein the first communication protocol has a first report rate of less than 5 ms per report [fig. 6, note the Gamer R_a rate], and wherein the second communication protocol has a second report rate of greater than 5 ms per report [fig. 6, note the gamer R_i rate]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Kakarala in view of Gu with the reporting protocols taught by Ranta because doing so is a trade-off between better tracking resolution and additional computing power and time.

Regarding claim 35, Ranta further teaches:
wherein the input device communicates with a host computing device via a first communication protocol when in the first mode of operation, and wherein the input device communicates with the host computing device via a second communication protocol when in the second mode of operation [fig. 6, note the various report rate protocols]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Kakarala in view of Gu with the reporting protocols taught by Ranta because doing so is a trade-off between better tracking resolution and additional computing power and time.

Claim 36 is substantially similar to claim 27 and is rejected using the same citations.

Allowable Subject Matter
s 23, 25, 30, 32, 34, 37 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the prior art does not teach “…wherein when in the first mode of operation, the one or more processors cause the first frame rate to either dynamically increase or decrease over the first range of frequencies based on a speed that the input device is moving, and Page 2 of 7Appl. No. 17/389,825Attorney Docket No.: 086947-1257175 Amdt. dated August 9, 2021 Preliminary Amendment wherein when in the second mode of operation, the one or more processors cause the second frame rate to either dynamically increase or decrease over the second range of frequencies based on the speed that the input device is moving.”
Regarding claim 25, the prior art does not teach “…wherein the one or more processors are configured to cause the image sensor to operate in the first mode of operation when the software application is a gaming application, and wherein the one or more processors are configured to cause the image sensor to operate in the second mode of operation when the software application is an office productivity application.”
Regarding claim 30, the prior art does not teach “…wherein the input device further comprises an input element configured to be actuated by a user of the input device and wherein the input device is configured to selectively operate in the first mode or the second mode in response to actuation of the input element.”
Regarding claim 32, the prior art does not teach “…wherein when in the first mode of operation, the one or more processors cause the first frame rate to either dynamically increase or decrease over the first range of frequencies based on a speed that the input device is moving, and Page 4 of 7Appl. No. 17/389,825Attorney Docket No.: 086947-1257175 Amdt. dated August 9, 2021 Preliminary Amendment wherein when in the second mode of operation, the one or 
Regarding claim 34, the prior art does not teach “…wherein the one or more processors are configured to cause the image sensor to operate in the first mode of operation when the software application is a gaming application, and wherein the one or more processors are configured to cause the image sensor to operate in the second mode of operation when the software application is an office productivity application.”
Regarding claim 37, the prior art does not teach “…wherein the power storage component is a battery or capacitor that is configured to be periodically charged from an external power source to the input device and wherein the imaging sensor and the one or more processors are configured to be powered by the power storage component when the external power source is not coupled to the input device to charge the power storage component.”
Regarding claim 39, the prior art does not teach “…wherein when in the first mode of operation, the one or more processors cause the first frame rate to either dynamically increase or decrease over the first range of frequencies based on a speed that the input device is moving, and wherein when in the second mode of operation, the one or more processors cause the second frame rate to either dynamically increase or decrease over the second range of frequencies based on the speed that the input device is moving.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625